AMENDED ORDER
The Director of the Lawyers Professional Responsibility Board has filed a petition with this court calling for discipline of the respondent, Aurelio P. Nardi. The respondent has waived his rights pursuant to Rule 10(a), Rules on Lawyers Professional Responsibility with respect to panel proceedings under Rule 9, and with respect to rights afforded him under Rule 14 of the Rules on Lawyers Professional Responsibility. The respondent, pursuant to Rule 13(b), Rules on Lawyers Professional Responsibility, has waived his right to answer, and understands that for the purposes of this proceeding, the allegations of the petition are deemed admitted. The petition accuses the respondent of falsely representing to a court that his client was a certain person in notarizing the signature of that person in violation of DR 1-102(A)(4), (5), (6), DR 7-102(A)(3), DR 7-102(B)(1), and DR 7-106(B)(2), Minnesota Code of Professional Responsibility. The respondent was also charged in the petition with having collected a fee in anticipation of rendering services to one accused of a crime without rendering the services and refusing to respond to his client’s inquiries.
The court having examined the petition and having examined the stipulation between the respondent and the Director of the Lawyers Professional Responsibility Board,
NOW ORDERS:
1. That the respondent is hereby suspended from the practice of law for a period of 30 days commencing January 15, 1986.
2. Following the expiration of the suspension the respondent shall be on unsupervised public probation for a period of one year.
3. Within 30 days from the date of this order, respondent shall pay to the Director of Lawyers Professional Responsibility $500 in costs purusant to Rule 24(a), Rules on Lawyers Professional Responsibility.
4. That by December 31, 1986, respondent shall have completed successfully either the written examination required for the admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility, or alternatively shall have successfully completed a course in professional responsibility at an accredited Minnesota law school.
5. Respondent shall agree to submit the Berberg claim for refund of retainer to fee arbitration or to refund the retainer within 60 days from the date of this order.